DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 15 November 2022 containing Response to Restriction Requirement.
Group I, drawn to claims 1-18, has been elected without traverse.  Claims 19-20 are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindhakannan (US 2019/0233746).
 Regarding claims 1, 6, and 8, Govindhakannan teaches passing a heavy hydrocarbon feed stream and a first fresh solvent to a first extraction column to generate a first overhead stream and a first bottom stream [0031], [0022]; passing the first overhead stream to a first separation vessel to recover recycle solvent [0023] followed by a first stripping column [0065]; passing the first bottom stream from the first extraction column and a second fresh solvent to a second extraction column to generate a second overhead stream and second bottom stream [0032]; passing the second overhead to a second column to recover recycle solvent, followed by a second stripping column [0033-0034].  
Regarding claim 4, Govindhakannan teaches sending the second bottoms stream to a pitch stripper to generate a pitch stream and a heavy stripped solvent [0035].  
Regarding claim 7, Govindhakannan teaches passing the first recycle solvent from the overhead of the first separation vessel to the first extraction column [0025].
Regarding claim 9, Govindhakannan teaches passing the second solvent recycle stream from the overhead of the second separation vessel to the second extraction column [0033]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Govindhakannan (US 2019/0233746).
Regarding claims 2-3 and 5, Govindhakannan teaches the limitations of claims 1 and 4, as discussed above.  
Govindhakannan teaches passing the first stripped solvent to a recovery column to separate water from recovered solvent which is recycled to the first stage [0025].  Govindhakannan similarly teaches sending the second stripped solvent to a second recovery column to separate water from recovered solvent which is recycled to the second extraction stage [0034].  Govindhakannan teaches sending solvent from pitch stripper to a solvent recovery column 128 to recover recycle solvent [0034-0035].  
Govindhakannan teaches two separate recovery columns to separate water from recycle solvents. 
However, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have performed the recovery step in a common column, since the same water separation is being performed.  It is not seen where such a modification would change the manner or result of the recovery step.  
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Govindhakannan (US 2019/0233746) in view of Kiersted (US 2,500,757) and alternatively Krasuk (US 4,572,781).
Regarding claims 10-18, Govindhakannan teaches the limitations of claim 1 above.
Govindhakannan does not explicitly disclose a third extraction stage.
However, Kiersted teaches a similar solvent extraction process for recovering asphaltenes from oil (column 1, lines 1-12).  Kiersted teaches using three stages of deasphalting in order to achieve a more effective recovery (column 1, line 15-column 2, line 10; see figure).
Alternatively, Examiner notes that Govindhakannan teaches using propane or butane in the first extraction stage [0022], followed by butane or pentane in the second stage [0032].
Further, Krasuk teaches use of hexane to enable selective extraction to recover a larger fraction of oil than used with pentane (column 6, lines 56-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed a third stage of deasphalting as disclosed by Kiersted, in order to achieve more effective recovery.  Examiner additionally notes that if performing a third extraction stage, the person having ordinary skill in the art would include the solvent recovery, stripping, etc equipment of the Govindhakannan first and second stages (as applied to the claims above), in order to most effectively perform the third extraction step, and recovery solvent from products.
Further, it may have been obvious to the person having ordinary skill in the art to have followed the propane, butane, pentane extraction of Govindhakannan, with Krasuk hexane solvent, in order to recover a larger fraction of oil. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonard (US 4,305,814) -  teaches a multi stage extraction process (see figure).
Koseoglu (US 2017/0306239) -  teaches multi stage solvent deasphalting with a CN solvent for recovery of high quality product, followed by second stage solvent deasphalting with CN+1 solvent for recovery of low quality product [0020-21], [0023].
Gatsis (US 3,830,732) – teaches two stages of solvent deasphalting (see figure).
Ditman (US 3,627,675) -teaches using low molecular weight (C2-6) and high molecular weight (c3-6) solvents to deasphalt hydrocarbons (see figure and abstract).
Van Driesen (US 4,686,028) -teaches two stage solvent deasphalting and solvent recovery steps (see figure).
Gillis (US 2013/0240407) -teaches deasphalting, pitch recovery, and DAO recovery, integrated with delayed coking (see figure).
Taylor (US 5,124,026) -teaches a three stage deasphalting process (See figure)>
McGehee (US 2011/0139681) -from IDS, teaches sending slurry hydrocracked pitch to solvent deasphalting. 
McCaulley (US 2014/0262740) -from IDS, teaches extraction and solvent recovery.
Govindhakannan (US 2019/0093025) – from IDS, teaches solvent deasphalting, followed by stripping, and a pitch dryer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771